SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In November, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 8,415,911 0.0535 0.0535 ADR (*) Common 552,830 0.0035 0.0035 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Direct with the Company Exerc Options 30 286,225 9.3596 2,678,951.51 Total Buy Shares Common Itaú Corretora Sell 13 500 19.01 9,505.00 Shares Common Itaú Corretora Sell 13 500 19.03 9,515.00 Shares Common Itaú Corretora Sell 13 15,000 19.04 285,600.00 Shares Common JP Morgan Sell 27 300 18.75 5,625.00 Shares Common JP Morgan Sell 27 14,200 18.76 266,392.00 Shares Common JP Morgan Sell 27 7,500 18.77 140,775.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 8,664,136 0.0551 0.0551 ADR (*) Common 552,830 0.0035 0.0035 (1)When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In November, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,303,010,045 71.9130 71.9130 ADR (*) Common 16,302,499 0.1037 0.1037 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,303,010,045 71.9130 71.9130 ADR (*) Common 16,302,499 0.1037 0.1037 (1)When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In November, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
